Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: : with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include second voltage generator between the substrate and the memory cell array, the second voltage generator being configured to generate the first voltage and having a circuit configuration equivalent to the first voltage generator, wherein when the semiconductor memory device is powered on, one of the first voltage generator and the second voltage generator that is set to an operating state is selected.
The following is an examiner’s statement of reasons for allowance: : with respect to independent claim 9, there is no teaching, suggestion, or motivation for combination in the prior art to include a first circuit on a portion of the substrate between the substrate and the memory cell array, the first circuit being configured to supply a voltage to the memory cell array; a test pattern on a central side of the substrate from the first circuit and including a pad; and an insulating layer on the pad, wherein the pad is not electrically connected to an external terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893